Case 1:19-cv-01314-TNM Document 21-3 Filed 06/19/20 Page 1 of 3




                     Exhibit 3
          Case 1:19-cv-01314-TNM Document 21-3 Filed 06/19/20 Page 2 of 3

                                           KRISTIE E. SMALL
                                               Phone: 571-335-3869
                                            Email: Ksmall2017@gmail.com

SUMMARY OF QUALIFICATIONS

Strong written and verbal communication skills utilized daily to interact with clients, key players, senior-level
congressional staff and Members of Congress. Former congressional staffer with 14 years of experience. Master of all
working parts of Congress. Strong analytical skills and knowledge of the legislative and appropriations process. Team
player. Self-motivator. High energy.

EMPLOYMENT HISTORY

The Ford Agency – Temporary Recruiting Coordinator                                          June 2019 - September 2019
▪   Responsible for assistance of recruiting and talent acquisition.
▪   Assisted with the full cycle of finding, attracting, and hiring new employees to fill open positions.
▪   Wrote advertisements for the company website.
▪   Created job descriptions and pitches for candidate outreach.

Lippes, Mathias, Wexler, Friedman LLP - Senior Policy Advisor                                    March 2019 - June 2019
▪   Brought clients in touch with principle players in Congress, federal agencies, and outside organizations to meet a
    common goal.
▪   Policy analytics and work related to the clients’ needs included but not limited to women’s rights, labor, immigration,
    and appropriations.

Congressman Henry Cuellar (TX-28) - Acting Chief of Staff                                      June 2018 - October 2018
 ▪   Acted as the Member's principal liaison.
 ▪   Managed 22 employees in Washington, DC, and district office. Sets office goals, policies and procedures, and
     oversaw hiring and salary decisions.
 ▪   Strong focus on the Appropriations process.
 ▪   Managed legislative plan of the Member.
 ▪   Managed the media team and approved all press releases and media strategies.
 ▪   Developed and approved recommendations of the Legislative Director and Legislative Assistants.
 ▪   Oversaw the office budget and all office operations.

Committee on House Administration - Professional Staff                                           May 2007 – May 2018
 ▪  Served as a key professional staff member for one of the standing Committees in the House of Representatives.
 ▪  New Member Orientation (NMO) 5 cycles.
        ❖    Member Services.
        ❖    Facilitated all aspects of NMO including management of programing, security, seminars, and receptions.
             Built lasting relationships with Members and their staff.
 ▪  Oversight of the CAO
        ❖    Workplace Rights and Responsibilities (sexual harassment) legislative development.
        ❖    Management of the food services vendor (Sodexo and Restaurant Associates).
                 ❖    Procurement of vendors.
                 ❖    Attended weekly meetings and approved all vendor and management decisions.
                 ❖    Enforced compliance with contractual obligations of the House of Representatives.
 ▪  Oversight of the Capitol Visitor Center (CVC).
                 ❖    Worked with CVC executives, House Republicans, and Senate Rules Committee to ensure use of the
                      CVC complied with all Congressional rules and regulations.
                 ❖    Molded the CVC mission.
                 ❖    Helped ensure more than 20 million visitors to the Capitol had a world-class experience.
                 ❖    Key role in the Exhibition Hall refresh and Capitol Dome restoration projects.
                 ❖    Approved historical rotations.
                 ❖    Collaborated with the Capitol Police (USCP) to update evacuation and safety procedures.

 ▪   Implementation, in collaboration with Speaker Nancy Pelosi’s office, of the “Greening of the Capitol” initiative.
                ❖    Oversaw $25 million dollar in spending on numerous CAO projects.
                ❖    Developed sustainability and energy efficiency projects for more than fifty Members.
                ❖    Key role in the U.S. Capitol Dome re-lighting project.




                                                                                                                     SMALL 00307
                                                                                                                         EX 3 - 1
             Case 1:19-cv-01314-TNM Document 21-3 Filed 06/19/20 Page 3 of 3




Kristie E. Small                                                                                                     Page 2
Professional Resume

 ▪       Oversight of the Architect of the Capitol.
                      ❖    Capitol Power Plant cogeneration efforts.
 ▪       Development and implementation of education programs for senior level staff.
                      ❖    Classes provided Chief of Staff level employees with the opportunity to learn how to manage a staff
                           and run a congressional office.
                      ❖    Provided education on the process of proper disciplinary procedures.
 ▪       Congressional Member Organizations (CMO) and Congressional Staff Organizations (CSO).
             ❖    Approval and management.
                      ❖    Created an online alternative to paper files, making the process a live, online submission.

Congressman Robert A. Brady (PA-01) - Legislative Assistant                            November 2006 – May 2007
        ▪  Legislative issues included Government Reform, Agriculture, Postal, and Labor Relations.
        ▪  Authored numerous pieces of legislation and letters for the Congressman.
        ▪  Provided vote recommendations and other information on the relevant bills of the day.
        ▪  Coalition building with outside organizations and other Member offices for various initiatives.
        ▪  Foremost expert in the office for constituent and other meetings on the above issues.


Congressman Robert A. Brady (PA-01) - Scheduler/ Staff Assistant                        February 2005 – Oct 2006
       ▪  Maintained highly-active Member’s schedule of events, meetings, and travel.
       ▪  Successfully completed high volumes of constituent correspondence responses.
       ▪  Responsible for identifying, hiring, and supervising office interns.
       ▪  Created the first PA-01 National Art Competition Contest.
       ▪  Wrote Congressional Record entries for hundreds of constituents on subjects including tributes in honor of
          fallen soldiers.

SKILLS

Microsoft Office Suite, Outlook, Bullhorn, Website Content Input, Typing, Writing, Management, Customer Service


EDUCATION

 Bachelor of Political Science                                                          September 2000 – December 2004
 Concentration in English
 West Virginia University, Morgantown West Virginia

OTHER RELEVANT EXPERIENCE

 Women’s Congressional Staff Association                                                              2007, 2013 – Present
 Don Beyer for Congress – Campaign Volunteer                                                        April 2014 – June 2014
 Student Board of Governors – West Virginia University                                                         2003 – 2004
 Senator John D. Rockefeller – Intern                                                              July 2003 – August 2003

ORGANIZATIONS

     ▪      Washington Redskins Alumni Association – Decade Representative                                  2013 - Present
     ▪      Washington Redskins                                                                               2011 – 2013
                ❖    In game entertainment.
     ▪      Everybody Wins!DC                                                                                 2006 – 2011
                ❖    Reading program for “at risk” youth from DC public school system.
     ▪      WVU Recruitment                                                                                   2006 – 2011
     ▪      Washington Capitals                                                                               2009 – 2011
                ❖    Frontline outreach for Game Entertainment Operations.
     ▪      Washington Wizards                                                                                2008 – 2009
                ❖    Frontline outreach for Game Entertainment Operations.
     ▪      Capitol Movement Inc.                                                                             2007 – 2009
                ❖    Building better lives through dance by fundraising to provide scholarships for underserved youth.


                                                                                                                      SMALL 00308
                                                                                                                          EX 3 - 2
